Reply Not Fully Responsive
The reply by the applicant … must be reduced to a writing which distinctly and specifically points out the supposed errors in the examiner’s action and must reply to every ground of objection and rejection in the prior Office action.  37 CFR 1.111(b) (emphasis added).

Applicant failed to respond to the objection to the abstract. The objection is maintained
DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment Entered
In response to the amendment filed on March 11, 2022, amended claims 1 and 15, and new claims 16-21 are entered.  Claims 2 and 8-14 are cancelled by the amendment. Claims 1, 3-7 and 15-21 are pending.
	
Specification
The abstract of the disclosure is objected to because it exceeds 150 words.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-7 and 15-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1, 3-7 and 15-21 are all within at least one of the four categories.
Independent claim 1 recites the following abstract idea:
(ii) processing … the first set of measurements to determine values of a muscle contraction feature for each muscle contraction that occurred in the first time period; 
(iii) forming … a first frequency distribution from values of the muscle contraction feature determined from the first set of measurements, wherein the muscle contraction features are any of an intensity of the muscle contractions, a duration of the muscle contractions, and a tremor in the muscle contractions; 
(iv) determining … a first distribution fit of the first frequency distribution;
(v) determining … whether the first distribution fit is statistically stable; 
(vi) if the first distribution fit is determined to be statistically stable, determining, … a first value for a distribution fit feature from the first distribution fit; 
(vii) comparing … the first value to a second value for the distribution fit feature to determine a measure of the fatigue of the at least one muscle during the first time period, wherein the second value for the distribution fit feature relates to a second distribution fit of a second frequency distribution, wherein the second frequency distribution is formed from values of the muscle contraction feature determined from a second set of measurements of muscle contractions of the at least one muscle for a second time period that is different to the first time period. 
Independent claim 15 recites the following abstract idea:
process the first set of measurements to determine values of a muscle contraction feature for each muscle contraction that occurred in the first time period; 
form a first frequency distribution from the values of the muscle contraction features determined from the first set of measurements, wherein the muscle contraction features are any of an intensity of the muscle contractions, a duration of the muscle contractions, and a tremor in the muscle contractions; 
determine a first distribution fit of the first frequency distribution; determine whether the first distribution fit is statistically stable; 
determine, from the first distribution fit, a first value for a distribution fit feature if the first distribution fit is determined to be statistically stable; 
determine a measure of the fatigue of the at least one muscle during the first time period by comparing the first value for the distribution fit feature with a second value for a distribution fit feature determined based on a second set of measurements of muscle contractions of the at least one muscle over a second time period, wherein the second value for the distribution fit feature is determined based on a second distribution fit of a second frequency distribution, the second frequency distribution being formed from values of the muscle contraction features determined from the second set of measurements, wherein the second time period is different from the first time period.

The above claim limitations constitute an abstract idea that is part of the Mathematical Concepts and/or Mental Processes group identified in the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019.  See footnotes 14 and 15.  
“A mathematical relationship is a relationship between variables or numbers.  A mathematical relationship may be expressed in words ….”  October 2019 Update: Subject Matter Eligibility, II. A. i.  “[T]here are instances where a formula or equation is written in text format that should also be considered as falling within this grouping.”  Id. at II. A. ii.  “[A] claim does not have to recite the word “calculating” in order to be considered a mathematical calculation.”  Id. at II. A. iii.  See for example, SAP Am., Inc. v. InvestPic, LLC, 898 F.3d 1161, 1163-65 (Fed. Cir. 2018) (performing a resampled statistical analysis to generate a resampled distribution).
The above claim limitations constitute an abstract idea that is part of the Mental Processes group identified in the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019.  See footnotes 14 and 15.  
The claimed steps of “processing …”, “forming …”, “determining …”, and “comparing …” can be practically performed in the human mind using mental steps or basic critical thinking, which are types of activities that have been found by the courts to represent abstract ideas.  
Examples of ineligible claims that recite mental processes include:
• a claim to “collecting information, analyzing it, and displaying certain results of the collection and analysis,” where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind, Electric Power Group, LLC v. Alstom, S.A.;
University of Utah Research Foundation v. Ambry Genetics Corp.
• a claim to collecting and comparing known information (claim 1), which are steps that can be practically performed in the human mind, Classen Immunotherapies, Inc. v. Biogen IDEC.
See p. 7-8 of October 2019 Update: Subject Matter Eligibility.
Regarding the dependent claims, the dependent claims are directed to steps that are also abstract.  Specifically, dependent claims 3-7 and 16-21 recite steps that encompass a mathematical relationship and/or that can be performed in the mind.  Although the dependent claims are further limiting, they do not recite significantly more than the abstract idea.  A narrow abstract idea is still an abstract idea. An abstract idea with additional well-known equipment/functions is not significantly more than the abstract idea.
This judicial exception (abstract idea) in claims 1, 3-7 and 15-21 is not integrated into a practical application because:  
The abstract idea amounts to simply implementing the abstract idea on a computer.  For example, the recitations regarding the generic computing components for performing the claimed steps of “processing …”, “forming …”, “determining …”, and “comparing …” merely invoke a computer as a tool.
The data-gathering step (“obtaining …”) and the data-output step (“outputing …”) do not add a meaningful limitation to the method as they are insignificant extra-solution activity. 
There is no improvement to a computer or other technology.  “The McRO court indicated that it was the incorporation of the particular claimed rules in computer animation that "improved [the] existing technological process", unlike cases such as Alice
The claims do not apply the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition.  Rather, the abstract idea is utilized to determine a relationship among data to provide a measure of fatigue. 
The claims do not apply the abstract idea to a particular machine. “Integral use of a machine to achieve performance of a method may provide significantly more, in contrast to where the machine is merely an object on which the method operates, which does not provide significantly more.” MPEP 2106.05(b). II. “Use of a machine that contributes only nominally or insignificantly to the execution of the claimed method (e.g., in a data gathering step or in a field-of-use limitation) would not provide significantly more.” MPEP 2106.05(b) III. The pending claims utilize a computer for “processing …”, “forming …”, “determining …”, and “comparing …”. The claims do not apply the obtained fatigue measurement to a particular machine. Rather, the data is merely output in a post-solution step.
The additional elements are identified as follows: a muscle contraction sensor of a wearable device, wherein the contraction sensor is one or more of: a surface electromyography (sEMG) sensor, a mechanomyography (MMG) sensor, an accelerometer, a strain gauge sensor, a piezoelectric sensor, a stretch sensor, or a deformation sensor; remote processing unit; wireless communication component; and a user interface.
Those in the relevant field of art would recognize the above-identified additional elements as being well-understood, routine, and conventional means for data-gathering and computing, as demonstrated by 
Applicant’s Background in the specification; 
Applicant’s specification (p. 8, ln 11 to p. 9, ln 7 and Fig. 1) which discloses that the processor and memory comprise generic computer components that are configured to perform the generic computer functions (e.g. forming, determining, and comparing) that are well-understood, routine, and conventional activities previously known to the pertinent industry;
the non-patent literature cited by Applicant; and
the non-patent literature cited herewith
“…wearable and wireless EMG devices are already commercially available” (p. 4) and “Many wireless EMG systems have also become commercially available….” Phinyomark et al, p. 17.
Thus, the claimed additional elements “are so well-known that they do not need to be described in detail in a patent application to satisfy 35 U.S.C. § 112(a).” Berkheimer Memorandum, III. A. 3.
Furthermore, the court decisions discussed in MPEP § 2106.05(d)(lI) note the well-understood, routine and conventional nature of such additional elements as those claimed. See option III. A. 2. in the Berkheimer memorandum.
When considered in combination, the additional elements (i.e. the generic computer functions and conventional equipment/steps) do not amount to significantly more than the abstract idea.  Looking at the claim limitations as a whole adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.
Response to Arguments
Applicant's arguments, filed March 11, 2022, have been fully considered but they are not persuasive.
At p. 10, Applicant argues that the claims are not directed to an abstract idea.  Examiner respectfully disagrees.  “A mathematical relationship is a relationship between variables or numbers.  A mathematical relationship may be expressed in words ….”  October 2019 Update: Subject Matter Eligibility, II. A. i.  “[T]here are instances where a formula or equation is written in text format that should also be considered as falling within this grouping.”  Id. at II. A. ii.  “[A] claim does not have to recite the word “calculating” in order to be considered a mathematical calculation.”  Id. at II. A. iii.  See for example, SAP Am., Inc. v. InvestPic, LLC, 898 F.3d 1161, 1163-65 (Fed. Cir. 2018) (performing a resampled statistical analysis to generate a resampled distribution).
At p. 10-11, Applicant argues that the claims are similar to the claims at issue in Thales Visionix. Examiner respectfully disagrees. The claimed sensors in Thales Visionix were arranged in “an Thales Visionix, the pending claims merely require a  conventional wireless sensor communicating with a generic processor. Unlike the necessary mathematics in Thales Visionix, the pending claims utilize various mathematical algorithms to analyze sensor data, which is obtained by insignificant pre-solution data-gathering. See MPEP 2106.05 I. A. (“Adding insignificant extra-solution activity to the judicial exception, e.g., mere data gathering in conjunction with a law of nature or abstract idea …” has been found not to be significantly more than the abstract idea).
At p. 11, Applicant argues that the claim limitations cannot be performed in the mind. Examiner respectfully disagrees.  The claimed steps of “processing …”, “forming …”, “determining …”, and “comparing …” can be practically performed in the human mind using mental steps or basic critical thinking, which are types of activities that have been found by the courts to represent abstract ideas.  “Claims can recite a mental process even if they are claimed as being performed on a computer.”  MPEP 2106.04(a)(2) III. C.
At p. 12-13 of the Reply, Applicant argues that the claims do not pass Step 2A, Prong Two.  Examiner respectfully disagrees.
Referring to Example 45 in Appendix 1 to the October 2019 Update: Subject Matter Eligibility Life Sciences & Data Processing Examples, Step 2A, Prong Two is explained as follows.
Step 2A Prong Two: This part of the eligibility analysis evaluates whether the claim as a whole integrates the recited judicial exception into a practical application of the exception. This evaluation is performed by (a) identifying whether there are any additional elements recited in the claim beyond the judicial exception, and (b) evaluating those additional elements individually and in combination to determine whether the claim as a whole integrates the exception into a practical application. 2019 PEG Section III(A)(2), 84 Fed. Reg. at 54-55.  Appendix 1 to the October 2019 Update: Subject Matter Eligibility Life Sciences & Data Processing Examples, P. 21, Example 45.

The claimed method and system utilizes the contraction sensor for gathering data – similar to the temperature sensor in Example 45.  “An example of pre-solution activity is a step of gathering data for use in a claimed process ….”  MPEP 2106.05(g).  Excluding consideration of whether the contraction sensor is well-understood, routine and conventional, the contraction sensor gathers data to perform the abstract idea.  Thus, the contraction sensor performs an insignificant pre-solution activity.  

The Federal Circuit has held that combining additional elements for data-gathering and output with abstract ideas does not make a claim patent-eligible.  Elec. Power Grp., LLC v. Alstom S.A., 119 USPQ2d 1739 (Fed. Cir. 2016).
As an ordered combination, the claimed system implements an abstract mathematical algorithm on a general purpose computer with data that is gathered via the claimed contraction sensor and outputs the results of analysis via the claimed user interface.
At p. 13 of the Reply, Applicant argues that there is “a meaningful limit on the judicial exception and are clearly not attempts to monopolize any alleged judicial exception itself.”  Examiner respectfully disagrees.  Preemption is not a standalone test for patent eligibility.  The "current analysis as set forth in Steps 2A and 2B ... already incorporates many aspects of preemption at a level that is consistent with the case law precedent."  July 2015 Update: Subject Matter Eligibility, Section VI, p. 8.  Preemption concerns have been addressed by the examiner through the application of the two-step framework.  Applicant's attempt to show that the recited abstract idea is a very narrow and specific one is not persuasive.  A specific abstract idea is still an abstract idea and is not eligible for patent protection without significantly more recited in the claim.  
"[T]he absence of complete preemption does not guarantee the claim is eligible."  July 2015 Update: Subject Matter Eligibility at p. 8.  Therefore, "[w]here a patent's claims are deemed only to disclose patent ineligible subject matter under the Mayo framework, as they are in this case, preemption concerns are fully addressed and made moot."  Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, 1379 (Fed. Cir. 2015).  See also OIP Tech., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1362-63 (Fed Cir. 2015).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to David J McCrosky whose telephone number is (303)297-4244. The examiner can normally be reached M-F 7 AM - 5 PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/David J. McCrosky/Primary Examiner, Art Unit 3791